LAW OFFICES THOMPSON, WELCH, SOROKO & GILBERT LLP 3, SUITE 300 SAN RAFAEL, CA94903 (415) 448-5000 FACSIMILE RICHARD S. SOROKO (415) 448-5010 email: rsoroko@TWSGLAW.com SAN FRANCISCO OFFICE (415) 262-1200 August 14, 2012 Ms. Rose Zukin Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: BioTime, Inc. Amendment No. 1 to Registration Statement on Form S-3 File No. 333-182964 Dear Ms. Zukin: This letter is in response to your comment letter concerning the above-referenced Registration Statement and is being submitted to you in connection with BioTime's filing of Amendment No. 1.A copy of the amendment, redlined to show changes, is also being provided for your reference. Comment 1. We have added a statement on the prospectus cover page and have modified the disclosure on page 27 of the prospectus to state that LifeMap Sciences is an underwriter with respect to the shares it is offering for sale. Comment 2. The consent of the accountants has been filed as Exhibit 23.1 Please direct all correspondence and communications with respect to the Registration Statement to the undersigned. Very truly yours, s/Richard S. Soroko Richard S. Soroko
